   4:21-bk-10758 Doc#: 9 Filed: 03/20/21 Entered: 03/20/21 15:46:28 Page 1 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF ARKANSAS


        In re:
                                                           Chapter 11, Subchapter V
        GLOBAL FOODS GROUP, INC.

                                        Debtor.            Case No. __________



   MOTION FOR INTERIM AND FINAL ORDERS (1) AUTHORIZING DEBTOR TO
      USE CASH AND OTHER COLLATERAL, (2) GRANTING ADEQUATE
           PROTECTION TO PREPETITION SECURED LENDERS,
                   AND (3) SETTING FINAL HEARING

        Global Foods Group, Inc. (“Global” or “Debtor”) submits this motion (the "Motion")

seeking entry of an interim order (the "Interim Order") and a final order (the "Final Order") (1)

authorizing the Debtor to use cash and other collateral, (2) granting adequate protection, and (3)

setting final hearing as follows:

        1.       On March 20, 2021 (the "Petition Date"), the Debtor filed a voluntary petition in

this Court for reorganization relief under Subchapter V, Chapter 11 of title 11 of the United States

Code, as amended (the "Bankruptcy Code"). Debtor continues to manage and operate its business

as debtor-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

        2.       No trustee or examiner has been appointed in the Debtor's chapter 11 case.

        3.       This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b) (2)(A), (M),

(N) and (0). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.




2284228-v1
   4:21-bk-10758 Doc#: 9 Filed: 03/20/21 Entered: 03/20/21 15:46:28 Page 2 of 6




           4.   The statutory bases for the relief requested herein are sections 105, 361, 362, 363,

and 364 of the Bankruptcy Code (the "Bankruptcy Code") and Rule 4001(b) of the Federal Rules

of Bankruptcy Procedure (the "Bankruptcy Rules").

                                            Background

           5.   Global was incorporated in 2013 as a USDA, FDA food manufacturing company.

Global produces a wide range of products including form pie shells, frozen biscuits, a variety of

sandwich products, retail packaged products in categories such as southern vegetables, appetizers,

meat protein, and further processed potato products. Global produces both controlled label as

well as co- pack products for other companies.

           6.   The principal place of business for Global is in Clinton Arkansas where it

operates a specialized manufacturing facility located on approximately 19.98 acres (the “Real

Property”). Global’s primary business is in the retail supermarket segment, with distribution in

approximately 20 states. Global completed 2020 with sales in excess of eighteen (18) million

dollars.

           7.   Global presently employs approximately 130 people in Arkansas, 124 of whom

are hourly employees and 6 are salaried employees. The hourly employees have an average

hourly rate of $12.15 per hour and the salaried employees have an average annual salary of

$76,000. A portion of Global’s sales are produced by independent brokers, who sell to

wholesalers and retailers on a contract/commission basis.

           8.   The bankruptcy filing provides Global with the platform necessary to reorganize

and restructure its operations as a going concern and continue its business operations, maintain

adequate working capital, minimize costs of the reorganization, protect the jobs of its employees

and propose a plan of reorganization to pay its creditors.



                                                  2
 2284228-v1
   4:21-bk-10758 Doc#: 9 Filed: 03/20/21 Entered: 03/20/21 15:46:28 Page 3 of 6




         9.     HomeBank of Arkansas ("HomeBank"), as Lender provided a pre-petition credit

facility to Global dated January 4, 2018, as evidenced by a promissory note in the amount of

$1,000,000.00. On May 4, 2019, HomeBank extended additional credit to Global as evidence by

a second promissory note in the amount of $300,000.00. As of the Petition Date, the principal

amount of debt owed to HomeBank under the two promissory notes, as subsequently amended

and extended by the terms of various amendments, is approximately $1,018,693.64 (the

"HomeBank Secured Indebtedness").

         10.    To secure the HomeBank Secured Indebtedness, Global granted to HomeBank, a

first priority security interest and lien on its personal property, including but not limited to

accounts receivable and other rights to payment, inventory, equipment, instruments and chattel

paper, general intangibles and other described collateral pursuant to the Commercial Security

Agreement dated January 4, 2018 (the "HomeBank Security Agreement") and all other

documents, notes and agreements executed in connection with the credit facilities provided by

HomeBank (collectively, the "HomeBank Loan Documents"). Additional collateral in the form of

a subordinate real estate mortgage was conveyed to HomeBank on the Real Property in Clinton,

Arkansas on January 4, 2018. The collateral of HomeBank is defined herein as the “HomeBank

Pre-Petition Collateral.”

         11.    HomeBank perfected its security interests and liens in and on the HomeBank

Prepetition Collateral by the filing of UCC 1 financing statements with the proper state and

county offices for the perfection of such security interests and mortgages in the real estate records

of the counties in which the property is located.




                                                    3
 2284228-v1
   4:21-bk-10758 Doc#: 9 Filed: 03/20/21 Entered: 03/20/21 15:46:28 Page 4 of 6




        12.     The Arkansas Development Finance Authority holds a first lien on the Real

Property, with a claim in the amount of approximately $2,214,166.58. The secured claim of

HomeBank on the Real Property is second in priority to the secured claim of ADFA.

        13.     More complete information regarding Global, its business, the financial

challenges experienced by Global, the events leading to this chapter 11 case, and Global’s

objectives in reorganizing its financial affairs will be provided upon request.

                                      RELIEF REQUESTED

        14.     Attached hereto as Exhibit 1 is the proposed Interim Order (1) Authorizing Debtor

to Use Cash Collateral, (2) Granting Adequate Protection to Secured Lenders and (3) Setting

Final Hearing (the "Proposed Interim Order"). The Proposed Interim Order sets forth the terms

and conditions upon which the Debtor requests the use of cash collateral pledged to Secured

Lenders as collateral ("Cash Collateral") and the use of Prepetition Collateral and proposes

adequate protection to the Secured Lenders. The Proposed Interim Order will make working

capital available to Debtor, which will allow Debtor to maintain normal operations, pay its

employees, pay post-petition acquisition of goods and services and preserve the going concern

value of the Debtor. Unless otherwise defined herein all capitalized terms used herein shall have

the meaning as defined in the Proposed Interim Order. By this Motion the Debtor requests that the

Proposed Interim Order be entered.

        15.     The amount of the HomeBank Secured Indebtedness that is due and payable to

HomeBank as of the Petition Date is $1,018,693.64. The HomeBank Prepetition Indebtedness is

secured by Prepetition Collateral having a value as of the Petition Date that exceeds the amount of

such claim. HomeBank’s interest in its collateral including cash collateral is adequately

protected.



                                                  4
2284228-v1
   4:21-bk-10758 Doc#: 9 Filed: 03/20/21 Entered: 03/20/21 15:46:28 Page 5 of 6




         16.    A budget setting forth all projected cash receipts, sales and cash disbursements

(by line item) on a weekly basis for the time period from and including March 6, 2021 through

May 29, 2021, is attached as Exhibit A to the Proposed Interim Order (the "Initial Budget").

Debtor requests approval of the Initial Budget as set forth in the Proposed Interim Order and

pursuant to the terms and conditions contained therein. The Debtor requests authorization to use

the Cash Collateral in accordance with and pursuant to the terms and provisions of the Proposed

Interim Order and to the extent required to pay expenses enumerated in the Initial Budget.

         17.    As adequate protection for any Cash Collateral expended by the Debtor and the

use, consumption, sale or other disposition of other Prepetition Collateral and any proceeds,

Debtor and HomeBank have agreed Debtor shall provide to HomeBank post-petition replacement

liens and security interests in and to all property of the type comprising the Prepetition Collateral,

new liens and security interests in and to all Post-petition Collateral, as defined herein, junior only

to existing liens and security interests, and to the extent necessary, a priority administrative claim

in accordance with section 507(b) of the Code.

         18.    Thereof, Debtor request that the Secured Lenders be granted, pursuant to sections

361(2), 363(c)(2), and 363(e) of the Bankruptcy Code, continuing valid, binding, enforceable and

perfected, post-petition lien and security interest on the same types of collateral that is subject to

pre-petition liens of HomeBank as set forth in the Proposed Interim Order.

         19.    Debtor further requests that the Final Order contain a carve out for retained

professionals for fees and expenses accrued or incurred after the Petition Date and ultimately

allowed on a final basis by this Court under sections 330 and 331 of the Bankruptcy Code and any

other carve outs as may be proposed by Debtor prior to the entry of the Final Order.




                                                   5
 2284228-v1
   4:21-bk-10758 Doc#: 9 Filed: 03/20/21 Entered: 03/20/21 15:46:28 Page 6 of 6




         20.     The adequate protection provided to HomeBank for any decline in the value of

such parties' interest in the Prepetition Collateral from and after the Petition Date pursuant to the

provisions of the Proposed Interim Order is consistent with and authorized by the Bankruptcy

Code and is offered by the Debtor to protect the Secured Lenders' interests in the Prepetition

Collateral, including from the use of Cash Collateral, in accordance with sections 361, 362 and

363 of the Bankruptcy Code.

         21.     Good cause exists for entry of the Proposed Interim Order. Entry of the Proposed

Interim Order will increase the possibility of maximizing the value of the Debtor's assets and

continuation of its business through reorganization and will avoid immediate and irreparable harm

to, and is in the best interests of, the Debtor (including its employees), its creditors and its Estate.

         22.     Debtor further requests that the Court approve the procedure for Objections as set

forth in the Proposed Interim Order and set a final hearing on this Motion at which time the

Debtor requests that a Final Order as contemplated by the Proposed Interim Order be entered.

         WHEREFORE, the Debtor respectfully requests that the Court enter the Proposed

 Interim Order granting such relief as set forth therein, and upon Final Hearing, enter a Final

 Order as set forth herein and for all other relief to which Debtor is entitled.

                                                 WRIGHT, LINDSEY & JENNINGS LLP
                                                 200 West Capitol Avenue, Suite 2300
                                                 Little Rock, Arkansas 72201-3699
                                                 (501) 371-0808
                                                 FAX: (501) 376-9442
                                                 E-MAIL: ccoleman@wlj.com; jfair@wlj.com


                                              By: /s/ Charles T. Coleman
                                                    Charles T. Coleman (80030)
                                                    Jacob P. Fair (2015167)

                                                    Attorneys for Debtor-in-Possession



                                                    6
 2284228-v1
